Citation Nr: 1543334	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-04 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.
 
2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to May 1970.  The Veteran died in September 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO denied entitlement to DIC benefits on the basis that the appellant was not the surviving spouse of the deceased Veteran.  The appellant appealed the above-cited rating action to the Board, and in September 2011, and July 2014, the Board remanded the claims for additional development.  These matters have returned to the Board for further appellate consideration. 

In March 2011, the appellant was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).  A transcript of that hearing has been associated with the claims files.

The Board has not only reviewed the Veteran's physical claims files but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant contends that the Veteran's cause of death is related to his service. She argues that his service-connected posttraumatic stress disorder (PTSD) caused or contributed to his death.  She asserts that his drug abuse, which was secondary to his PTSD, led to the use of intravenous drugs, which in turn caused him to contract HIV (human immunodeficiency virus), which weakened his immune system and made him susceptible to infection and pneumonia, and thereby led to his death.  See e.g., appellant's representative's brief, dated in January 2014.  

The Veteran's certificate of death indicates that he died in September 2007.  The death certificate lists the immediate cause of death as septic shock, and the underlying causes of death as ARDS (acute respiratory distress syndrome), and pneumonia. 

At the time of the Veteran's death, service connection was in effect for: PTSD, evaluated as 70 percent disabling, with an effective date of November 12, 1998.  The Veteran was also awarded total disability resulting in individual unemployability (TDIU) since November 12, 1998.

In July 2014, the Board remanded these claims.  The Board directed that the claims file should be returned to a December 2011 VA physician who had previously provided an opinion on the claim, for a supplemental opinion, to include a discussion of an October 2000 VA physician's opinion, and the appellant's contentions.  The Board stated that if the physician who provided the December 2011 VA opinion is not available, or if otherwise appropriate, the Veteran's claims file was to be made available for review by a physician, who should be asked to provide the requested medical opinion.

In July 2014, an etiological opinion was obtained from a VA psychologist, A.H., Psy. D.  In the report, Dr. H. indicated, "The condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition."  In her rationale, Dr. H stated: 

"The Veteran's alcohol and drug dependence is considered as an independent diagnosis not caused by the PTSD.  The Veteran had a strong positive family history for alcohol/drug dependence as he reported that both of his parents were alcohol dependent.  [The] Veteran also reported that his own alcohol and drug abuse began at the age of 16 years, several years prior to his military service.  The statement of Dr. F[redacted] of 10-13-2000 does not indicate knowledge of the Veteran's above noted family and personal history prior to the military.  Aggravation of the Veteran's drug use disorder by his PTSD is unknown and not stated."

In reviewing service-connection claims, the Board must make a determination as to whether the evidence is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found an examination or opinion was necessary in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).

The Board finds that a remand is required.  Contrary to the Board's directions, which stated that if the physician who provided the December 2011 VA opinion was not available, an opinion should be obtained from another physician, the July 2014 VA opinion is from a psychologist.  

In addition, to the extent that Dr. H's opinion states that "the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition," this aspect of the opinion, which essentially states that the Veteran's cause of death is less likely than not due to his service-connected PTSD, is unaccompanied by any sort of explanation or rationale.  See Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the rationale is entirely focused on a discussion of whether or not the Veteran's drug abuse was related to his PTSD.  

Finally, the July 2014 opinion states, "Aggravation of the Veteran's drug use disorder by his PTSD is unknown and not stated."  No further explanation or discussion was provided.  As noted by the appellant's representative in an August 2015 brief, this is not in compliance with the Board's instructions.  Specifically, the Board's July 2014 remand stated that if an opinion could not be provided without resorting to mere speculation, "a complete explanation should be provided stating why this is so," and that, "In so doing, he shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s)."  See generally Jones v. Shinseki, 23 Vet. App. 382, 290 (2010) (in relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).

Based on the foregoing, a remand is warranted in order to obtain another opinion. Barr; Stegall.  As a final matter, a copy of the Board's July 2014 remand has not been associated with the Veteran's claims file.  On remand, this should be done.

Accordingly, the case is REMANDED for the following action:

1.  Associate a copy of the Board's July 2014 remand with the Veteran's claims file.  
2.  Forward the Veteran's claims file for review by a physician.  The physician should provide a nexus opinion as to:

a) Whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's drug abuse was caused or aggravated by his PTSD, and; 

b) Whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's cause of death was caused or aggravated by his service-connected PTSD, to include, if appropriate, the Veteran's associated drug abuse.  In providing the requested opinion, the examiner is requested to address the appellant's contention that the Veteran's drug abuse, which is allegedly secondary to his PTSD, led to the use of intravenous drugs, which in turn caused him to contract HIV (human immunodeficiency virus), which weakened his immune system and made him susceptible to infection and pneumonia, and thereby led to his death.  

The reviewing physician must also reconcile his or her opinion with an October 2000 VA physician's opinion that the Veteran's substance dependence was a result of, and was developed after, his PTSD.  (See October 2000 VA treatment report). 

All opinions provided must be accompanied by a detailed rationale.  If an opinion cannot be provided without resorting to mere speculation, the reviewer shall provide a complete explanation stating why this is so.  In so doing, he or she shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




